Citation Nr: 1736869	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  10-02 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the lumbar spine (low back disability) prior to March 9, 2017 and to a rating in excess of 20 percent thereafter.

2.  Entitlement to an evaluation on excess of 10 percent for status-post meniscectomies of the left knee with degenerative joint disease (left knee disability).

3.  Entitlement to an evaluation in excess of 10 percent for status-post meniscectomies of the right knee, with degenerative joint disease (right knee disability).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran had active duty service from February 1976 to February 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2007 and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied increased evaluations for the Veteran's lumbar spine and bilateral knee disabilities.  The Veteran timely appealed the above issues.

The Veteran testified at a hearing before a Veterans Law Judge (VLJ) in June 2013.  A hearing transcript is exclusively associated with the Virtual VA electronic folder.  In June 2017, the Veteran was notified that the VLJ who conducted the hearing in June 2013 had retired from the Board and that he had 30 days to request a hearing before a sitting VLJ.  The Veteran was notified that if a response was not received within the allotted period, the Board would proceed with adjudication.  As of the date of this decision, the Veteran has not requested an additional hearing. 

Procedurally, in April 2014, the Board remanded the claims for additional development and in April 2015, the Board denied increased ratings for low back and bilateral knee disabilities.  The Board granted entitlement to a separate 10 percent rating for left knee instability from March 31, 2010 through July 11, 2013.  The RO extended this rating to June 16, 2016.

The Veteran appealed the portion of the April 2015 Board decision denying increased ratings for the low back and bilateral knee disabilities to the United States Court of Appeals for Veterans Claims (Court).  Before the Court issued a decision, the parties filed a joint motion for partial remand (JMR) for these issues.  The Court granted the JMR in April 2016, and these issues returned to the Board for action consistent with the joint motion instructions.  

In September 2016, the Board remanded these matters for additional development, which has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board also noted that the Veteran had separately appealed the issue of entitlement to a total disability rating based on individual unemployability (TDIU) and declined to take jurisdiction of the matter since it was still being developed by the RO.  The RO issued a statement of the case in May 2017.  The Veteran did not perfect his appeal for entitlement to a TDIU.  Thus, the matter is not before the Board for adjudication.

During the pendency of the appeal, in a May 2017 rating decision, the Appeals Management Center (AMC) increased the disability evaluation for low back disability to 20 percent disabling, effective March 9, 2017.  Because the AMC did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to March 9, 2017, the Veteran's low back disability did not manifest as forward flexion less than 60 degrees; the combined range of motion was not 120 degrees or less; and there was no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

2.  Since March 9, 2017, the Veteran's low back disability has not caused forward flexion to be limited to 30 degrees or less and has not manifested as favorable ankylosis of the entire thoracolumbar spine.

3.  The Veteran's left knee disability is manifested by arthritis with some limitation of motion at no worse than 0 degrees of extension to 80 degrees of flexion.

4.  The Veteran's right knee disability is manifested by arthritis with some limitation of motion at no worse than 3 degrees of extension and 45 degrees of flexion.


CONCLUSIONS OF LAW

1. Prior to March 9, 2017, the criteria for a disability rating in excess of 10 percent for low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Codes 5010-5237, 5242 (2016).

2.  Beginning March 9, 2017, the criteria for a disability rating in excess of 20 percent for low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Codes 5010-5237, 5242 (2016).

3. The criteria for a rating in excess of 10 percent for a left knee disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Codes 5259-5010, 5260, 5261 (2016).

4. The criteria for a rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

The duty to notify was satisfied by way of letters sent to the Veteran in February 2007 and March 2010 that fully addressed all notice elements and were sent prior to the initial RO decisions in this matter.  The letters informed the Veteran of the evidence required to substantiate the claims and of his and VA's respective duties for obtaining evidence.

Regarding the duty to assist, pursuant to the September 2016 Board remand, the Board notes that VA examinations were conducted in March 2017.  The examination reports are adequate for rating purposes as the examiner reviewed the claims file, interviewed and examined the Veteran, and provided detailed reports describing the Veteran's knee and back symptoms, to include findings consistent with Correia v. McDonald, 28 Vet. App. 158 (2016).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Increased Ratings

Generally, disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

A. Low Back Disability

The Veteran's back disability was initially rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5242, degenerative arthritis of the spine.  In August 2017, the RO granted a 20 percent rating for the spine from March 9, 2017 under Diagnostic Code 5010-5237, degenerative arthritis with lumbosacral strain.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), 38 C.F.R. § 4.71a.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Under the General Rating Formula, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion (ROM) of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined ROM of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent rating is assigned when forward thoracolumbar flexion is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.

The General Rating Formula also provides for the assignment of separate disability evaluations under appropriate diagnostic codes for any objective neurologic abnormalities associated with a disease or injury of the spine.  General Rating Formula, Note (1).

Intervertebral disc syndrome (IVDS) may be evaluated either under the General Rating Formula or under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Rating Formula), whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  Under the IVDS Rating Formula, a 10 percent rating is assigned when IVDS causes incapacitating episodes with a total duration of at least 1 week, but less than 2 weeks, during the past 12 months; a 20 percent rating is assigned when IVDS causes incapacitating episodes with a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months; a 40 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months; and a 60 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least 6 weeks, during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note (1).

An April 2007 rating decision granted service connection for a low back disability and assigned a 10 percent evaluation.  The Veteran submitted a claim for increased rating on February 22, 2010.  Therefore, the Board will consider any evidence of record since February 2009.

On March 2010 VA Contract (QTC) examination, the Veteran endorsed limitation in walking, stiffness, fatigue, spasms, decreased motion, paresthesia and numbness.  He also endorsed bladder problems, characterized by urinary frequency and incontinence, managed with Terazosin.  However, the examiner considered these complaints incidental and not a residual of his spine disability.  The Veteran reported being prescribed 7 days of bed rest by a physician in February 2010.  Physical examination revealed a normal posture and unsteady walk.  There was no evidence of radiating pain, muscle spasm, or guarding of movement.  There was tenderness to palpation over the lumbar spine.  Muscle tone was normal.  Straight leg raising was negative.  ROM testing revealed flexion to 90 degrees, with pain beginning at 60 degrees; extension to 30 degrees, with pain beginning at 20 degrees; right lateral flexion to 25 degrees, with pain beginning at 20 degrees; left lateral flexion to 20 degrees, with pain beginning at 15 degrees; right and left rotation each to 30 degrees, with no additional limitation due to pain.  Repetitive testing was possible without additional degree of limitation.  There was no ankylosis of the spine.

VA treatment records dated August 2010 through January 2013 indicate continuing complaints of back pain.  In August 2010, examination showed mild lumbosacral spine tenderness.  Straight leg raising test was negative, and gait was normal.  In October 2011, ROM testing showed flexion within full limits.  All other ROM tests were decreased by 50 percent for a combined ROM of 165.  In November 2012, examination revealed tenderness to palpation of the lower spine.  The Veteran reported numbness and tingling down his bilateral thighs that did not extend below the knees.  In January 2013, the Veteran had core weakness, lordotic posture, and poor flexibility.  Pain was non-radicular in nature.  Flexion was limited by 30 degrees; and extension, rotation, and side bending were within full limits.

During the June 2013 Board hearing, the Veteran testified that he felt a tingling and locking in the left side of his back if he lays down.  He indicated that he wore a back brace.

The Veteran had a VA examination in June 2014; however, in the JMR, the parties found that the examination report is inadequate for rating purposes due to inappropriate commentary from the examiner.  As such, the Board will not consider the report.

The Veteran had a VA QTC examination in June 2016.  The Veteran reported having back pain off and on.  The Veteran had full ROM, with pain in all directions.  There was no pain with weight bearing and pain did not cause functional loss.  After repetitive use, there was no loss of motion.  The examiner did not observe localized tenderness or pain on palpation of the joint and stated that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time.  Muscle strength testing and deep tendon reflexes were normal.  The examiner found no evidence of radiculopathy.  There was no ankylosis of the spine or IVDS.

Finally, the Veteran had a VA examination in March 2017.  He reported that bending caused sharp shooting pain.  He described stiffness and aches and stated that the pain would get so bad that it awakened him at night.  He did not report flare-ups.  ROM testing showed flexion at 75 degrees.  All other ROM tests were normal at 30 degrees.  All movement was with pain; however, pain did not cause functional loss.  There was no evidence of pain with weightbearing, nonweightbearing, or with passive motion testing.  The examiner did not observe localized tenderness or pain on palpation.  No additional loss was observed after repetitive use testing.  The examiner observed guarding resulting in abnormal gait or spinal contour.  Also noted was disturbance of locomotion, interference with sitting, and interference with standing.  The Veteran did not have IVDS.  A new back brace was on order.  The examiner stated that there was no increased pain, weakness, fatigability, or incoordination with repeat testing so it was unlikely that there would be increased limitation of function ability with repetitive use.  The examiner stated that the back condition did not impact the Veteran's ability to work.

The Board finds that a rating in excess of the Veteran's currently assigned 10 percent evaluation under Diagnostic Code 5242 prior to March 9, 2017 for low back disability is not warranted.  Multiple clinical evaluations over a lengthy period suggest that the Veteran does not meet the diminished range-of-motion criteria for forward flexion or combined range of motion in the additional planes, even considering functional impairment from pain.  The Board notes the March 2010 examination finding that pain in forward flexion began at 60 degrees.  However, the Veteran also exhibited repetitive motion to 90 degrees with no additional limitation in function demonstrated.  This, along with the multiple clinical findings above which suggest even greater remaining function for the lumbar spine, demonstrate that an increased rating for this period based upon limitation of flexion is not warranted even considering Deluca.

The Board has considered whether muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis has been demonstrated prior to March 2017.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  Although the Veteran has reported muscle spasms, clinical findings revealed no objective evidence of muscle spasm or guarding.  Moreover, it is not demonstrated that these reported muscle spasms caused an abnormal gait or spinal contour during this period.  Multiple clinical reports suggest a normal gait.  Accordingly, the weight of the evidence is against assigning a 20 percent rating prior to March 19, 2017 based upon muscle spasm or guarding severe enough to cause an altered gait or spinal contour abnormality.

The Board also finds that a rating in excess of 20 percent is not warranted from March 9, 2017 under Diagnostic Code 5010-5237.  As noted above, for a 40 percent rating, the Veteran must have forward flexion of the spine limited to 30 degrees or less or have favorable ankylosis of the entire thoracolumbar spine.  Here, the March 2017 VA examination report does not show that the Veteran meets the diminished range-of-motion criteria for forward flexion, even considering functional impairment from pain.  The examiner specifically indicated that there was no ankylosis.

The Board has also considered whether the Veteran's low back disability would warrant a higher rating for any period if rated on the basis of incapacitating episodes.  The medical evidence of record does not note a diagnosis of IVDS.  Even if IVDS were diagnosed, the Veteran has only reported one week of bed rest prescribed by a physician in February 2010, which would only warrant a 10 percent evaluation.  Hence, the Board finds that a higher rating under the rating for IVDS based on incapacitating episodes is not warranted.

With regard to neurologic abnormalities, the Veteran reported paresthesias, numbness, and bladder frequency and incontinence on March 2010 examination.  However, the March 2010 VA examiner noted that muscle tone was normal, straight leg raising was negative, and there was no other evidence of radiating pain.  Further, the examiner found that bladder frequency and incontinence was not secondary to the low back disability.  The remainder of the Veteran's medical records is negative for symptoms of neurological abnormalities.  Accordingly, the Board finds that a separate compensable rating based on associated neurological abnormalities is not warranted.

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability rating for his disability. 

The Board has considered the testimony and statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms have worsened.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

Accordingly, ratings in excess of 10 percent prior to March 9, 2017 and in excess of 20 percent thereafter are not warranted.  No other staged ratings are warranted for this period.  The appeal is denied.

B. Knees

The Veteran's right and left knee disabilities are each rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010 and Diagnostic Code 5259-5010, respectively.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Diagnostic Code 5010, traumatic arthritis, is to be rated under Diagnostic Code 5003, degenerative arthritis.  38 C.F.R. § 4.71a.  Diagnostic Code 5003 states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the limitation of motion is not compensable under appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1. 

Diagnostic Code 5260, limitation of flexion of the leg, provides for a noncompensable rating for flexion limited to 60 degrees; a 10 percent rating for flexion limited to 45 degrees; a 20 percent rating for flexion limited to 30 degrees; and a 30 percent rating for flexion limited to 15 degrees.  38 C.F.R. § 4.71a.  A 30 percent disability rating is the highest available under Diagnostic Code 5260.  38 C.F.R. § 4.71a. 

Diagnostic Code 5261, limitation of extension of the leg, provides for a noncompensable rating for extension limited to 5 degrees; a 10 percent rating for extension limited to 10 degrees; a 20 percent rating for extension limited to 15 degrees; a 30 percent rating for extension limited to 20 degrees; a 40 percent rating for extension limited to 30 degrees; and a 50 percent rating for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Standard range of motion of a knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5257, other impairment of the knee, a 10 percent rating is warranted where there is slight recurrent subluxation or lateral instability.  A 20 percent rating requires moderate recurrent subluxation or lateral instability.  A 30 percent rating requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Under Diagnostic Code 5258, dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint, warrants a maximum 20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Diagnostic Code 5259, removal of semilunar cartilage, symptomatic, warrants a 10 percent rating.

VA's General Counsel has held that a Veteran who has arthritis and instability of the knee could receive separate ratings under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97 (1997); 62 Fed. Reg. 63,604 (1997).  When a knee disorder is already rated under Diagnostic Code 5257, the Veteran must also have limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in order to obtain a separate rating for arthritis.  If the Veteran does not at least meet the criteria for a zero-percent rating under either of those codes, there is no additional disability for which a rating may be assigned. 

In VAOPGCPREC 9-98 (1998); 64 Fed. Reg. 52,376 (1999), the VA General Counsel further explained that, when a Veteran has a knee disability rated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  In the alternative, a compensable rating may be granted by virtue of 38 C.F.R. § 4.59.

In VAOPGCPREC 9-2004 (2004), 69 Fed. Reg. 59,990 (2004), the VA General Counsel held that when considering Diagnostic Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a Veteran may receive a rating for limitation in flexion only, limitation of extension only, or separate ratings for limitations in both flexion and extension under Diagnostic Code 5260 (leg, limitation of flexion), and Diagnostic Code 5261 (leg, limitation of extension).  Where a Veteran has both a limitation of flexion and limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg. 

The Veteran has been service-connected for a left knee disability since March 1980, and has been assigned a 10 percent evaluation since April 1999.  In October 2006, the Veteran submitted claims for increased rating for his left knee and service connection for his right knee.  An April 2007 rating decision continued the 10 percent evaluation for the left knee, and granted service connection for the right knee and assigned a 10 percent evaluation.  The Veteran submitted increased rating claims for the left knee in June 2007 and the right knee in February 2010.  Accordingly, the Board will consider evidence pertaining to the left knee since June 2006, and the right knee since February 2009.

The Board points out that the Veteran was awarded a temporary total evaluation for the left knee from December 20, 2007 until January 31, 2008.  The right knee was assigned a temporary total evaluation from February 17, 2012 until July 31, 2012.  Accordingly, ratings for these periods will not be discussed.

Turning to the relevant evidence of record, the Board notes that a February 2007 VA examination report noted flexion of the left knee limited to 120 degrees.  The left knee had more stiffness than the right knee.  There was no active warmth or erythema, minimal palpable tenderness, and mild crepitus while actively extending the left knee.  The Veteran reported fatigue, pain, and decreased endurance when repetitively flexing the left knee.  He indicated that his knees would lock, causing him to fall.  He stated that he had frequent left knee flare-ups, which occurred 21 days out of the month.  At that time, the Veteran was a supervisor overlooking procedures at an industrial plant.  He reported that he missed three months of work in the last eight months due to pain and stiffness of his joints.  The examiner diagnosed DJD left knee secondary to osteoarthritis left knee.

A March 2007 VA MRI report of the left knee showed absence of lateral meniscus, surgically removed most likely; effusion; thickened suprapatellar plica and retinaculum; and chondromalacia involving lateral femoral condyle and lateral tibial plateau.

An August 2007 VA treatment record notes that the Veteran reported increased pain, decreased ROM, and stiffness upon waking related to the left knee.  Left knee flexion was to 80 degrees.  Strength testing was normal.  Sensation was intact.

An October 2007 VA treatment record indicates that the Veteran underwent a steroid injection of the left knee with no improvement.  He reported that his knee was locking and pain was interfering with his job.  On examination, there was crepitus, no significant effusion, and no instability.  ROM testing revealed extension of the left knee to 0 degrees and flexion to 120 degrees.  The examiner recommended a left knee arthroscopy for internal derangement. 

In December 2007, the Veteran had left knee pain, swelling and limited ROM.  He complained of knee locking and stated that the condition was impacting his employment as a truck driver.  On examination, he had pain with patellofemoral crepitus, full active ROM, and negative Lachman's.

A September 2008 private treatment record noted that the Veteran exhibited an antalgic gait.  He described his left knee pain as sore, sharp, and achy.  Moderate swelling was present over the left knee with crepitus.  Muscle strength in the left lower extremities was noted to be weak as compared to the right.  Reflexes were normal.  Left knee flexion was limited to 95 degrees; extension was limited to 0 degrees.

October 2008 private treatment records indicate that the Veteran's left knee extension measured 2 to 3 degrees short of full ROM.  Flexion measured to 100 degrees of flexion.  The knee was stable.  The provider noted that the Veteran continued to work without restrictions.

Private treatment records dated November 2008 to April 2009 note continuing complaints of left knee pain.  The Veteran occasionally reported throbbing, aching, popping, clicking, and grinding.  He often exhibited an antalgic gait and tenderness to the left patella.  Flexion was limited to no less than 100 degrees and extension was limited to 0 degrees with pain/discomfort and crepitus noted.  Reflexes were normal.  Knee instability was not indicated.

A May 2009 Social Security Administration determination noted that the Veteran was disabled by primary diagnosis of chronic left knee pain and arthritis.

On March 2010 QTC examination of the right knee, the Veteran endorsed weakness, stiffness, swelling, giving way, lack of endurance, locking, tenderness, and sharp pain.  He also described tingling, burning, and aching.  He denied heat, redness, fatigability, deformity, drainage, effusion, subluxation, and dislocation.  The Veteran experienced flare-ups 2 times per day, each lasting for 5 hours, at a level of 8 out of 10.  Flare-ups were precipitated by physical activity and relieved by Tramadol and Naproxen.  During flare-ups he experienced functional impairment in walking, bending, squatting, crawling, standing, and climbing.

Examination of both knees showed tenderness and guarding of movement.  There were no signs of ankylosis, edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, malalignment or drainage, subluxation, locking pain, genu recurvatum or crepitus.  Right knee flexion was to 130 degrees, with pain beginning at 120 degrees.  Right knee extension was to -5 degrees, with pain beginning at -8 degrees.  Left knee flexion was to 90 degrees, with pain beginning at 80 degrees.  Left knee extension was to 0 degrees, with pain beginning at -5 degrees.  Repetitive ROM was possible in both knees without additional degree of limitation.  The medial and lateral collateral ligaments stability test of the left knee was abnormal with slight instability. 

VA treatment records dated August 2010 to May 2011 note continuing complaints of left knee pain.  Examinations revealed left knee crepitus and pain with movement.  There was moderate effusion, no redness or warmth.  In May 2011, ROM testing revealed flexion limited to 110 degrees.

An August 2011 VA treatment record notes a complaint of left knee pain with clicking and locking of significant duration which caused him to fall recently.  His pain level was a 4 out of 10 at rest, and increased with activity.  Active and passive ROM was equal.  Right knee was slightly restricted in extension, restricted to approximately 45 degrees in flexion.  Throughout flexion, the Veteran had marked crepitus.  There was no significant pain to palpation nor was swelling present.

On February 16, 2012, the Veteran underwent a right knee meniscus repair.

During an April 2012 physical therapy consultation, the Veteran reported bilateral knee pain left greater than right, and giving out of the left knee.  ROM of the right knee revealed flexion to 90 degrees and extension to 0 degrees in brace.  Muscle strength testing revealed active movement against some resistance of the quadriceps and hamstrings.  Functional weakness was noted as mostly to pain.  There was mild tenderness over the medial/lateral aspect of the right knee.  Edema was intermittent.

During a May 2012 VA orthopedic surgery consultation, the Veteran reported that his right knee had somewhat improved after surgery but not fully recovered.  He used a cane.  ROM of the right knee was to 0 degrees of extension and 90 degrees of flexion in brace.

On July 2012 VA orthopedic surgery follow up, the Veteran reported his right knee was getting stronger.  He had aches and pain with cold weather.  The Veteran denied knee locking or night time pain.  On examination of the right knee, there was no effusion, no area of tenderness, good quadriceps strength, and no pain with patella motion.  ROM was intact.

An October 2012 primary care note indicated a complaint of bilateral knee pain, locking and aching.  The Veteran had full ROM with bilateral crepitus.

During the June 2013 Board hearing, the Veteran testified that his knees locked up after laying for any extended period of time.  He also stated that his knees gave out "all the time."  He wore 2 full extended knee braces every day.

During a July 12, 2013 orthopedic surgery consultation, the Veteran reported bilateral knee pain.  He also endorsed locking of the knees when lying down which woke him from sleep.  Flexion was to 95 degrees in the left knee and 90 degrees in the right knee.  Crepitus was felt bilaterally.  Muscle strength testing was normal.  There was tenderness to palpation along the medial joint lines.  There was no medial or lateral joint laxity.

On May 2014 VA examination, the Veteran reported chronic pain, pain with ambulation, and bilateral swelling.  He reported taking Vicodin, Tramadol and Naproxen that helped some.  He denied locking or instability.  He had fallen due to pain.  The Veteran denied flare-ups.  Right and left knee flexion was to 140 degrees, with objective evidence of painful motion beginning at 90 degrees.  Right and left knee extension was limited to 0 degrees, with no objective evidence of painful motion.  The Veteran did not have additional limitation in ROM of the knees and lower legs following repetitive-use testing.  Functional loss was described as incoordination and impaired ability to execute skilled movements smoothly of the left knee, pain on movement and swelling of both knees, and disturbance of locomotion of the left knee.  There was no tenderness or pain to palpation for joint line or soft tissues of either knee.  Muscle strength and stability tests were normal.  There was no evidence or history of recurrent patellar subluxation or dislocation.  The examiner stated that the Veteran was unemployed due to his knees and back.

The Veteran had a VA examination in June 2014; however, in the JMR, the parties found that the examination report is inadequate for rating purposes due to inappropriate commentary from the examiner.  As such, the Board will not consider the report.

A January 2015 VA emergency department note indicates that the Veteran presented with right knee pain, sharp, for 1 month, more with movement.  Physical examination revealed tenderness, but no deformities. ROM was intact.  The examiner ordered Tramadol.

During February 2015 VA treatment, the Veteran presented with bilateral knee pain, right greater than left.  He reported wearing bilateral braces and walking with a cane.  He was always in pain and was unable to sleep at night.  He had pain when placing the right knee on his left knee at certain positions.  He also complained about intermittent locking of the right knee.  He used naproxen and Tramadol for pain relief and wanted something stronger.  On examination of the right knee, no effusion was noted.  There was tenderness to palpation on the medial joint line.  ROM (active) was 40 to 90, ROM (passive) was 30 to 90 with crepitus felt on movement.  There was pain with internal rotation.  There was no medial or lateral joint laxity.  McMurray's test was negative.

The Veteran had a QTC examination in June 2016.  ROM showed flexion to 130 degrees and extension to 0 degrees, bilaterally.  The examiner stated that the ROM and pain on flexion did not contribute to functional loss.  The Veteran had no pain on weight bearing or crepitus, bilaterally.  No additional limitations were noted after repetitive use.  The examiner stated that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time.  Muscle strength and joint stability tests were normal, bilaterally.  Ankylosis was not present.  The examiner found no history of recurrent subluxation, lateral instability, or effusion.  The Veteran used a cane regularly for ambulation.

The Veteran had a VA examination in March 2017.  He reported that he had more pain and difficulty sleeping.  The Veteran did not report flare-ups.  ROM of the right knee measured from 120 degrees of flexion to 0 degrees of extension, without pain on examination; however, there was pain with weight bearing and crepitus.  ROM of the left knee measured from 100 degrees of flexion to 0 degrees of extension, without pain on examination; however, there was pain with weight bearing.  There was no pain with passive ROM testing or non-weight bearing.  The limitation of motion did not contribute to functional loss for either knee.  No additional limitations were observed after repetitive use testing.  The examiner stated that the Veteran was being examined after repetitive use over time and that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time.  Muscle strength and joint instability testing was normal.  Ankylosis was not found.  The examiner stated that the Veteran last worked in 2008 and was terminated for missing too much time for doctor appointments.

The Board finds that the criteria for a higher rating under Diagnostic Code 5260 or 5261, for limited flexion and/or extension have not been met at any time during the appeal.  See 38 C.F.R. § 4.71, Diagnostic Codes 5260 and 5261; see also VAOPGCPREC 9-2004.  A 20 percent rating requires knee flexion limited to 30 degrees and extension limited to 15 degrees, respectively.  Here, left knee flexion has not been shown to have been less than 80 degrees and extension has been to no less than 3 degrees.  Right knee flexion has not been shown to have been less than 45 degrees and extension has been to no less than -5 degrees.  Therefore, even considering any functional limitation, the Veteran's ranges of motion did not meet or more nearly approximate that required for higher rating of 20 percent for limitation of flexion or a separate 10 percent for limitation of extension, even with consideration of the DeLuca precepts.

As noted above, in April 2015 the Board granted a separate 10 percent rating for instability of the left knee under Diagnostic Code 5257 from March 31, 2010 to July 12, 2013, which the RO extended through June 16, 2016.  38 C.F.R. § 4.71a.  The Board finds that the criteria for a rating in excess of 10 percent for left knee instability have not been met for any period during the pendency of the claim as the evidence has not shown moderate recurrent subluxation or lateral instability of the knee.  Furthermore, since medical records dated subsequent to June 2016 have not endorsed recurrent subluxation or lateral instability of the knee, the Board finds that a compensable rating under Diagnostic Code 5257 is not warranted from June 16, 2016.  Regarding the right knee, recurrent subluxation or lateral instability has not been shown during the pendency of the claim.

The Veteran has also reported episodes of pain, swelling and locking in both knee joints.  Thus, the Board has also considered whether separate or higher evaluations are warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5258 and 5259.  As indicated, a 20 percent rating is warranted under Diagnostic Code 5258 when there is dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  There is no evidence of dislocated semilunar cartilage in this case to support a higher rating under Diagnostic Code 5258.  Accordingly, this diagnostic code is not for application.  Diagnostic Code 5259 is also inapplicable because, although the Veteran underwent removal of semilunar cartilage of the bilateral knees, the medical evidence indicates that it is not symptomatic.  Although the Board acknowledges that the Veteran has reported pain, pain is contemplated by evaluation under Diagnostic Code 5260 and 5261.  38 C.F.R. § 4.71a.

There are no other diagnostic codes which would provide higher or separate ratings for the Veteran's knee disabilities.  The knee disabilities are not productive of ankylosis or complete immobility of the knee joint or malunion or nonunion of the tibia and fibula; therefore Diagnostic Codes 5256 and 5262 are not applicable.  Id.

The Board has considered the competent testimony and statements of the Veteran as to the extent of his current symptoms.  Layno, 6 Vet. App. at 470.  As noted above, in evaluating a claim for an increased schedular rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey, 7 Vet. App. at 208.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A disability rating in excess of 10 percent for DJD of the lumbar spine prior to March 9, 2017 and to a rating in excess of 20 percent thereafter is denied. 

A disability rating in excess of 10 percent for status-post meniscectomies left knee, with degenerative joint disease, is denied.

A disability rating in excess of 10 percent for status-post meniscectomies right knee, with degenerative joint disease, is denied.



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


